September 7, 1916. The opinion of the Court was delivered by
This is an appeal from an order of Judge Bowman sustaining a demurrer and dismissing the complaint in the cause. Judge Bowman's order gives the grounds and his reasons for the same, and should be set out in the report of the case. The plaintiff appeals and by six exceptions complains of error on the part of his Honor. These exceptions challenge his conclusions, and need not be taken up separately.
By reference to the complaint it will be found that the action was against W.A. Shuler primarily for an unlawful trespass in entering the premises and severing from the grounds and removing therefrom his storehouse and contents and removing it, with its contents, on the land of E. E Rembert. The other defendants are made parties because subsequently they enjoyed the fruits of this trespass, and *Page 80 
subsequently participated therein. All are affected about the trespass to the house, as it is alleged they are in possession of the same and claim some interest therein. All the defendants are affected if the plaintiff is entitled to recover
The cause of action stated arises out of the same transaction or transactions connected with the same subject of action. The cause of action is against Shuler for wrongful and unlawful taking of plaintiff's property, and other defendants for unlawfully and wrongfully receiving the same and retaining the same from his possession.
The complaint states a good cause of action against all of the defendants, and his Honor was in error in sustaining the demurrer and dismissing the complaint.
When the case is tried on the merits it may appear that there is a misjoinder of parties or that the complaint is in some measure multifarious, but under the allegations of complaint admitted as true by the demurrer the exceptions must be sustained, and judgment reversed.